Case 1:18-cv-25460-RS Document 44 Entered on FLSD Docket 05/22/2019 Page 1 of 12



                             MEDICA STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION


   BAPTIST HOSPITAL OF MIAMI, INC.,
   SOUTH      MIAMI  HOSPITAL,   INC.,                          Case No. 1:18-cv-25460-UU
   DOCTORS HOSPITAL, INC.,
   HOMESTEAD HOSPITAL, INC., and
   WEST KENDALL BAPTIST HOSPITAL,
   INC.,
         Plaintiffs,

   vs.

   MEDICA HEALTHCARE PLANS, INC.,

         Defendant.
   ______________________________________/

             PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANT’S
         MOTION TO DISMISS OR, IN THE ALTERNATIVE, MOTION FOR MORE
                            DEFINITE STATEMENT

         Plaintiffs, Baptist Hospital of Miami, Inc., South Miami Hospital, Inc., Doctors Hospital,

  Inc., Homestead Hospital, Inc. and West Kendall Baptist Hospital, Inc. (collectively, the

  “Hospitals”), by and through their undersigned counsel, hereby respond in opposition to

  Defendant, Medica Healthcare Plans, Inc.’s (“Medica”) Motion to Dismiss (the “Motion”). [D.E.

  43.] The Hospitals’ suit seeks compensation for the appropriate and medically necessary

  treatments rendered to a series of Medica’s members.

         Medica seeks to dismiss the Complaint on several grounds: (i) the Complaint fails to meet

  the pleading requirements of Fed. R. Civ. P. 10(b); (ii) the Hospitals’ claims for equitable relief

  are foreclosed by an adequate remedy at law; (iii) Count II should be dismissed for failure to state

  a claim for unjust enrichment as the Hospitals cannot establish that they conferred a direct benefit

  on Medica; (iv) Count III fails to state a claim for promissory estoppel; and (v) Count IV should
Case 1:18-cv-25460-RS Document 44 Entered on FLSD Docket 05/22/2019 Page 2 of 12



  be dismissed because the Hospitals failed to attach or incorporate into the Complaint the written

  assignments upon which the Count is premised.

                                              ARGUMENT

          A. The Complaint Complies with Federal Rule of Civil Procedure 10(b).

          Medica first argues that the Complaint fails to meet the pleading requirements of Rule

  10(b) because the Hospitals did not allege 87 separate counts for each of the four claims it filed.

  Medica’s argument finds no support under the Rules. Federal Rule of Civil Procedure 10(b)

  provides:

                  (b) Paragraphs; Separate Statements. A party must state its
                  claims or defenses in numbered paragraphs, each limited as far as
                  practicable to a single set of circumstances. A later pleading may
                  refer by number to a paragraph in an earlier pleading. If doing so
                  would promote clarity, each claim founded on a separate
                  transaction or occurrence--and each defense other than a denial--
                  must be stated in a separate count or defense.

  (emphasis added).

  The Complaint complies with the Rule for a number of reasons. First, “[t]he requirement of

  separate counts under Rule 10(b) is discretionary, as can be seen from the Rule's provisions.” Bazal

  v. Belford Trucking Co., Inc., 442 F. Supp. 1089, 1098 (S.D. Fla. 1977) (emphasis added). It

  follows that this Court properly may deny the Motion on this ground if it discerns that requiring

  the Hospitals plead 348 separate counts (i.e., 87 separate counts of breach of contract, 87 separate

  counts of unjust enrichment, etc.) for each claim at issue would not promote clarity.

          Additionally, the Complaint contains consecutively numbered paragraphs, each of which

  is limited to the statement of a single set of circumstances, i.e., the patient initials, patient account

  number, dates of service, and facility for each claim at issue. Medica’s position that the Complaint

  should set forth 348 individual counts for each claim at issue is not consistent with the Rule’s



                                                     2
Case 1:18-cv-25460-RS Document 44 Entered on FLSD Docket 05/22/2019 Page 3 of 12



  purpose. Rather, the Hospitals pled four counts (legal theories of recovery), each arising from the

  same transaction or occurrence with respect to all 87 claims. For example, the Hospitals need not

  allege 87 separate counts of breach of contract claims as they all arise under the same written

  agreement that governs the amounts payable for services rendered. See Id. (“While there thus

  would be two different causes of action stated in Count One, Rule 10(b) would not mandate their

  separation into two independent counts because the circumstances underlying both claims are

  similar, if not identical.”).

          Further, pleading 87 separate counts for each claim in the Complaint would not “promote

  clarity” as contemplated by the Rule. This conclusion is actually supported by the cases Medica

  cites on this issue in its Motion. For example, in Davis v. Coca-Cola Bottling Co. Consol., the

  Eleventh Circuit discussed the purpose of Rule 10(b):

                  These rules work together to require the pleader to present his
                  claims discretely and succinctly, so that his adversary can
                  discern what he is claiming and frame a responsive pleading, the
                  court can determine which facts support which claims and
                  whether the plaintiff has stated any claims upon which relief can be
                  granted, and, at trial, the court can determine that evidence
                  which is relevant and that which is not.

  516 F.3d 955, 980 (11th Cir. 2008) (quoting Fikes v. City of Daphne, 79 F. 3d 1079, 1082-83 (11th

  Cir. 1996)) (emphasis added). Here, the Hospitals supplied sufficient facts to put Medica on notice

  of the claims at issue. See Compl. ¶¶ 13 – 101 (setting forth the patients’ initials, their unique

  Medica identification numbers, their account numbers with the Hospitals, their dates of service

  and the facility that provided treatment for each claim). In doing so, the Hospitals alleged discrete

  claims such that Medica was able to discern the substance. Indeed, Medica successfully removed

  this action from state court based, in part, on its ability to understand the basic facts of the claims

  at issue. See [D.E. 1 (“Because this Court has jurisdiction under the Federal Officer Statute for the



                                                    3
Case 1:18-cv-25460-RS Document 44 Entered on FLSD Docket 05/22/2019 Page 4 of 12



  benefit claims submitted with regard to at least 20 Medica Members identified in the supporting

  declaration, it also has supplemental jurisdiction over any remaining state law claims, to the extent

  they exist.”).] Further, Sanctuary Surgical Ctr., Inc. v. UnitedHealthcare, Inc., 10-81589-CV,

  2011 WL 6935289 (S.D. Fla. Dec. 30, 2011), Living Tree Labs., LLC v. United Healthcare

  Services, Inc., 16-CV-24680, 2018 WL 1536609 (S.D. Fla. Mar. 29, 2018) and Gould v. Univ. of

  Miami, 16-25233-CIV, 2017 WL 4155479, at *8 (S.D. Fla. Sept. 19, 2017) are all distinguishable

  because the plaintiffs in those cases brought ERISA claims but failed to plead the scope of their

  respective ERISA plan coverage. The failure to do so mandated dismissal in those cases because

  “a plaintiff who brings a claim for benefits under ERISA must identify a specific plan term that

  confers the benefit in question. In addition, to state a plausible ERISA claim, the complaint must

  ‘provide the court with enough factual information to determine whether the [services] were indeed

  covered services under the plan.” Living Tree Labs., LLC, 2018 WL 1536609, at *2 (quoting

  Sanctuary Surgical Ctr., Inc., 2011 WL 6935289)). This matter does not involve ERISA plans and,

  as such, the heightened pleading requirements under ERISA are not a proper basis for dismissal.

         In sum, the Motion properly should be denied because the Complaint sufficiently sets forth

  the factual basis for each Count. By alleging four separate causes of action applicable to the 87

  individual claims at issue, the Hospitals streamlined the matters set forth in the Complaint. The

  Court should not require the Hospitals to file a complaint comprising at least 348 counts.

         B. The Hospitals are Permitted to Plead Counts II and III in the Alternative.

         Medica’s argument that the Hospitals’ claims for unjust enrichment and promissory

  estoppel must be dismissed finds no support under the Rules or in caselaw. Fed. R. Civ. P. 8(a)(3)

  expressly permits that a Complaint demand “the relief sought, which may include relief in the

  alternative or different types of relief.” (emphasis added). Fed. R. Civ. P. 8(d)(2) expressly



                                                   4
Case 1:18-cv-25460-RS Document 44 Entered on FLSD Docket 05/22/2019 Page 5 of 12



  provides that “[a] party may set out 2 or more statements of a claim or defense alternatively or

  hypothetically, either in a single count or defense or in separate ones. If a party makes alternative

  statements, the pleading is sufficient if any one of them is sufficient.”

          Indeed, Courts in this District routinely reject Medica’s argument that a plaintiff cannot

  plead unjust enrichment or promissory estoppel in the alternative. See Sader v. Padron, 1:18-CV-

  22891-UU, 2018 WL 7287159, at *5 (S.D. Fla. Dec. 19, 2018) (quoting Mobil Oil Corp. v. Dade

  Cty. Esoil Mgmt. Co., Inc., 982 F. Supp. 873, 880 (S.D. Fla. 1997) (“It is only upon a showing that

  an express contract exists that the unjust enrichment or promissory estoppel count fails. Until an

  express agreement is proven, a motion to dismiss a claim for promissory estoppel or unjust

  enrichment on these grounds is premature.”); Doe v. Roe, 17-23333-CIV, 2018 WL 4698886, at

  *2 (S.D. Fla. Sept. 29, 2018) (citing Fed. R. Civ. P. 8) (“Plaintiff is not prevented from pursuing

  alternative claims of breach of contract, unjust enrichment and promissory estoppel in separate

  counts.”); JI-EE Indus. Co., Ltd. v. Paragon Metals, Inc., 09-81590-CIV, 2010 WL 1141103, at

  *1 (S.D. Fla. Mar. 23, 2010) (internal citations omitted) (“There can be no unjust enrichment or

  promissory estoppel claim when there is an express contract between the parties. . . . That stated,

  Plaintiff is not prevented from pursuing alternative claims of breach of contract, unjust enrichment

  and promissory estoppel in separate counts.”); Manicini Enters., Inc. v. Am. Exp. Co., 236 F.R.D.

  695, 699 (S.D. Fla. 2006) (citing Fed. R. Civ. P. 8(2) and ThunderWave, Inc. v. Carnival Corp.,

  954 F. Supp. 1562, 1566 (S.D. Fla. 1997) (“Next, Defendants contend that Plaintiff's claims for

  quantum meruit and unjust enrichment should be dismissed because Plaintiff asserted allegations

  of an express contract. However, Defendants' argument ignores the basic tenet of alternative

  pleading. . . . Thus, a plaintiff may plead inconsistent or alternative theories of relief.”).




                                                     5
Case 1:18-cv-25460-RS Document 44 Entered on FLSD Docket 05/22/2019 Page 6 of 12



         It follows that the Motion properly should be denied as the Hospitals are allowed to plead

  unjust enrichment and promissory estoppel in the alternative.

         C. Count II States a Cause of Action Against Medica for Unjust Enrichment.

         Next, Medica argues the Hospitals’ unjust enrichment claim should be dismissed because

  they cannot demonstrate their conferral of a direct benefit to Medica.1 Specifically, Medica argues

  that the Hospitals’ treatment of Medica members inures benefits only to its members and not

  Medica, despite the fact that Medica knowingly authorized and approved the treatments in

  advance.

         In support of its argument, Medica cites three cases: Adventist Health, No. 6:03-cv-1121-

  ORL-19KRS, 2004 WL 6225293 (M.D. Fla. Mar. 8, 2004); Hialeah Physicians Care, LLC v.

  Connecticut Gen. Life Ins. Co., 13-21895-CIV, 2013 WL 3810617, at *1 (S.D. Fla. July 22, 2013);

  and Peacock Med. Lab, LLC v. MedicaHealth Group, Inc., 14-81271-CV, 2015 WL 2198470 (S.D.

  Fla. May 11, 2015).2 Contrary to their assertions in the Motion, Medica fails to disclose that



  1       The Motion does not address any other element of a claim for unjust enrichment. Under
  Florida law, the elements for unjust enrichment are “(1) the plaintiff has conferred a benefit on
  the defendant; (2) the defendant voluntarily accepted and retained that benefit; and (3) the
  circumstances are such that it would be inequitable for the defendants to retain it without paying
  the value thereof.” Biondi v. Branch Banking & Tr. Co., 1:18-CV-22521-UU, 2018 WL
  6566027, at *7 (S.D. Fla. Aug. 28, 2018) (quoting Virgilio v. Ryland Grp., Inc., 680 F. 3d 1329,
  1337 (11th Cir. 2012) and Johnson v. Catamaran Health Sols., LLC, 687 F. App'x 825, 830 (11th
  Cir. 2017)).

  2        Further, the Hospitals raised an argument not addressed in the cases cited by Medica. By
  rendering services to Medica’s members at no cost to the members, the Hospitals essentially
  fulfilled Medica’s contractual obligation to their members to compensate for those services. It
  follows that the Hospitals conferred a “direct benefit” upon Medica by fulfilling its duty to provide
  or procure medical services for its members. See Variety Children's Hosp., Inc. v. Vigliotti, 385
  So. 2d 1052, 1054 (Fla. 3d DCA 1980). See also See Florida Power & Light Co. v. Allis-Chalmers
  Corp., 752 F. Supp. 434, 439 (S.D. Fla. 1990) (citing Vigliotti) (emphasis added) (“[T]he plaintiff
  must first prove that he conferred a benefit (i.e. that he “enriched”) the defendant. Such a benefit
  may be conferred where the plaintiff satisfies an ‘obligation or legal duty’ with which the
  defendant is charged.”).
                                                   6
Case 1:18-cv-25460-RS Document 44 Entered on FLSD Docket 05/22/2019 Page 7 of 12



  “[f]ederal district courts appear to be split on the issue of whether health insurance companies

  receive a benefit for the purposes of unjust enrichment by paying healthcare providers less than

  what is billed for services to insurance policy holders.” Se. Emergency Physicians LLC v. Arkansas

  Health & Wellness Health Plan, Inc., 4:17-CV-00492-KGB, 2018 WL 3039517, at *5 (E.D. Ark.

  Jan. 31, 2018). Federal law aside, courts have held that a healthcare provider that provides services

  to an insured does, in fact, confer a benefit on the insurer.

         For example, in Merkle v. Health Options, Inc., 940 So. 2d 1190, 1199 (Fla. 4th DCA

  2006), the court found that a medical provider’s treatment of an HMO’s subscriber conferred a

  benefit on the HMO sufficient to state a claim for unjust enrichment against the HMO.

  Additionally, in Vigliotti, a child received medical treatment and the plaintiff-provider sought

  reimbursement. Variety Children's Hosp., Inc. v. Vigliotti, 385 So. 2d 1052 (Fla. 3d DCA 1980).

  The patient’s father signed an agreement to pay for the services but reneged on his obligation. The

  mother, however, did not enter into an agreement with the plaintiff. Id. The plaintiff then filed suit

  against both parents, seeking unjust enrichment damages against the mother. Id. at 1053. In

  reversing the trial court’s dismissal of the unjust enrichment count, the Third Circuit District Court

  of Appeals found the mother received a “legal benefit” sufficient to allege a cause of action for

  unjust enrichment because the plaintiff’s rendering of services fulfilled “her duty to provide or

  procure necessary medical services” for the patient. Id. at 1054. The Hospitals’ argument is

  analogous, as they rendered services to Medica’s members on its behalf, thereby fulfilling

  Medica’s obligation to pay or provide for the medically necessary services rendered.

         D. Count III Sufficiently States a Claim for Promissory Estoppel.

         Under Florida law, the elements of a claim for promissory estoppel are “[1] that the plaintiff

  detrimentally relied on the defendant's promise, [2] that the defendant reasonably should have



                                                    7
Case 1:18-cv-25460-RS Document 44 Entered on FLSD Docket 05/22/2019 Page 8 of 12



  expected the promise to induce reliance in the form of action or forbearance by the plaintiff, and

  [3] that injustice can only be avoided by enforcement of the promise.” Morse, LLC v. United

  Wisconsin Life Ins. Co., 356 F. Supp. 2d 1296, 1300 (S.D. Fla. 2005) (citing W.R. Townsend

  Contracting, Inc. v. Jensen Civil Constr., Inc., 728 So. 2d 297, 302 (Fla. 1st DCA 1999)); See also

  DK Arena, Inc. v. EB Acquisitions I, LLC, 112 So. 3d 85, 93 (Fla. 2013) (citing W.R. Grace and

  Co. v. Geodata Serv., Inc., 547 So. 2d 919, 924 (Fla. 1989)).

         The cases Medica cites regarding the alleged insufficiency of the Hospitals’ promissory

  estoppel count are inapposite. For example, Vencor Hosps. S., Inc. v. Blue Cross & Blue Shield of

  Rhode Island, 86 F. Supp. 2d 1155, 1165 (S.D. Fla. 2000)3 and Peacock Med. Lab, LLC v.

  Unitedhealth Group, Inc., 14-81271-CV, 2015 WL 5118122, at *5 (S.D. Fla. Sept. 1, 2015) (citing

  Vencor Hosps.) both find that promissory estoppel cannot be established where a provider merely

  alleged that an insurance company authorized the “type of treatment” rendered but did not

  authorize the costs incurred to render such treatment. Here, the Hospitals expressly alleged in the

  Complaint that Medica’s authorizations for each patient included both the type of treatment

  rendered and the costs for same. See Compl. ¶ 126 (“The Hospitals provided medical services in

  reliance on Medica’s confirmation and identification cards, which confirmations and cards

  indicated that Medica would be responsible to pay the claims and did not disclaim or indicate

  in any way that the Hospitals would not be paid the reasonable value of their services.”); see

  also Compl. ¶¶ 9-10 (emphasis added) (explaining that Medica only authorized “Covered

  Services,” which its members were entitled to receive and “for which Medica has the obligation




  3       The Vencor Hosps. court was addressing the parties’ arguments on promissory estoppel
  at the summary judgment. Thus, Vencor Hosps. is further distinguishable based on its procedural
  posture, which itself suggests that the Hospitals’ pleading is sufficient at the motion to dismiss
  stage.
                                                  8
Case 1:18-cv-25460-RS Document 44 Entered on FLSD Docket 05/22/2019 Page 9 of 12



  to pay.”) Thus, the Hospitals expressly have alleged that Medica’s authorizations included a

  promise to pay. This is true because Medica only authorized services for which it had an obligation

  to pay.

            Additionally, RMP Enterprises LLC v. Connecticut Gen. Life Ins. Co., 9:18-CV-80171,

  2018 WL 2973389, at *6 (S.D. Fla. June 13, 2018) held that the plaintiffs failed to state a claim

  for promissory estoppel because “[t]he Complaint does not contain any details about the alleged

  promises from Defendants.” Here, the Hospitals’ claim for promissory estoppel rests on their

  allegations that Medica provides its members with identification cards for the purpose of

  presenting same to the Hospitals in order to promptly receive medically necessary treatment.

  Compl. ¶ 122. Additionally, the Hospitals contacted Medica to confirm its members’ coverage. Id.

  at ¶ 123. In reliance on Medica’s representations that its members had coverage, the Hospitals

  rendered appropriate and medically necessary services to the members at their expense. Id. at ¶

  126. Thus, the Hospitals’ plain statement of the ultimate facts entitling it to the relief sought is

  sufficient and they are not required - - as Medica argues - - to plead the factual circumstances of

  each and every communication between the Hospitals and Medica that form the basis of their

  claim.

            E. Count IV Should Not be Dismissed for Failure to Attach Written
               Assignments of Benefits.

            Medica’s argument that Count IV (claims for benefit under contract by assignee) should

  be dismissed for failure to attach the relevant written agreements is similarly unavailing. First, at

  the time of filing the Hospitals needed to avoid publicly disclosing the PHI4 of Medica’s members




  4
         The term PHI, as defined infra, refers to “protected health information” under 45 C.F.R.
  § 160.103. PHI includes any “individually identifiable health information.” Id.


                                                   9
Case 1:18-cv-25460-RS Document 44 Entered on FLSD Docket 05/22/2019 Page 10 of 12



  contained in the assignment documents. Considering this Court has since entered a Protective

  Order Governing the Protection and Use of Confidential Information, such as PHI, [D.E. 31], the

  Hospitals now are able to share with Medica the Assignments of Benefits that comprise Count IV.

          Further, the Hospitals’ failure to attach the assignments themselves to the Complaint is not

  a valid basis to warrant dismissal. See Pegasus Aviation IV, Inc. v. Aircraft Composite Techs., Inc.,

  1:16-CV-21255-UU, 2016 WL 3390122, at *4 (S.D. Fla. June 17, 2016) (collecting cases) (“As

  an initial matter, [p]laintiff is not required to attach [the agreement] to state a claim.”); Gulf Coast

  Produce, Inc. v. Am. Growers, Inc., 07-80633-CIV, 2008 WL 660100, at *2 (S.D. Fla. Mar. 7,

  2008) (“Contrary to [d]efendants’ contentions, when alleging a breach of contract, a plaintiff is

  not required to attach the subject contract to the complaint in order to state a claim.”); Pals Group,

  Inc. v. Quiskeya Trading Corp., 16-23905-CIV, 2017 WL 3840359, at *3 (S.D. Fla. Sept. 1, 2017)

  (denying motion to dismiss for failure to attach written agreement and noting that “[a]ny remaining

  inquiries which defendants may have concerning the specific terms of the alleged contracts may

  be resolved through the discovery process.”); Manicini Enters., 236 F.R.D. at 698 (denying motion

  to dismiss for plaintiff’s failure to attach written agreement to the complaint). Indeed, dismissal on

  these grounds was denied in a case Medica cites in the Motion. See Adventist Health Sys./Sunbelt

  Inc., 2004 WL 6225293, at *6-7 (denying motion to dismiss for failure to attach agreements where

  the provider argued it requires a protective order before divulging sensitive information).

          F. Any Dismissal Should be Without Prejudice

          While the Hospitals respectfully submit that the Motion properly should be denied, to the

  extent that any portion of the Motion is granted, the Hospitals respectfully request that such

  dismissal be without prejudice to the filing of an amended pleading that would properly address

  any identified concerns with the allegations of the Complaint.



                                                    10
Case 1:18-cv-25460-RS Document 44 Entered on FLSD Docket 05/22/2019 Page 11 of 12



                                          CONCLUSION

         Medica’s arguments are without merit. For the reasons set forth above, the Hospitals

  respectfully request that this Court deny the Motion.

         WHEREFORE, Plaintiffs, Baptist Hospital of Miami, Inc., South Miami Hospital, Inc.,

  Doctors Hospital, Inc., Homestead Hospital, Inc. and West Kendall Baptist Hospital, Inc.,

  respectfully request that this Court deny Defendant, Medica Healthcare of Florida, Inc.’s Motion

  to Dismiss, along with all other and such further relief that the Court deems appropriate under the

  circumstances.

                                               Respectfully submitted,

                                               ISICOFF RAGATZ
                                               601 Brickell Key Drive, Suite 750
                                               Miami, Florida 33131
                                               Tel. (305) 373-3232
                                               Fax    (305) 373-3233

                                               By:        /s/ Matthew L. Lines
                                                              Eric D. Isicoff
                                                              Florida Bar No. 372201
                                                              Isicoff@irlaw.com
                                                              Matthew L. Lines
                                                              Florida Bar No. 0243980
                                                              Lines@irlaw.com
                                                              Christopher A. Ajizian
                                                              Florida Bar No. 1010170
                                                              Ajizian@irlaw.com

                                               Attorneys for Baptist Hospital of Miami, Inc., South
                                               Miami Hospital, Inc., Doctors Hospital, Inc.,
                                               Homestead Hospital, Inc. and West Kendall Baptist
                                               Hospital, Inc.




                                                  11
Case 1:18-cv-25460-RS Document 44 Entered on FLSD Docket 05/22/2019 Page 12 of 12



                                  CERTIFICATE OF SERVICE

         I hereby certify that on May 22, 2019, I electronically filed the foregoing with the Clerk of

  the Court using the CM/ECF system, which will automatically send notification to the following:

   Irene Bassel Frick, Esq.                          Gera R. Peoples, Esq.
   Irene.bassel@akerman.com                          Gera.peoples@akerman.com
   Akerman LLP                                       Akerman LLP
   401 East Jackson Street, Suite 1700               350 East Las Olas Boulevard, Suite 1600
   Tampa, Florida 33602                              Fort Lauderdale, Florida 33301

   Counsel for Defendant, Medica Healthcare
   Plans, Inc.


                                               By:     /s/ Matthew L. Lines
                                                           Matthew L. Lines




                                                  12
